887 F.2d 1086
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Donnie ADKINS, Petitioner,v.3 A MINING COMPANY;  Old Republic Insurance Companies;Director, Office of Workers' CompensationPrograms, United States of Labor, Respondents.
No. 89-3002.
United States Court of Appeals, Sixth Circuit.
Oct. 20, 1989.

Before KEITH, BOYCE F. MARTIN, Jr. and BOGGS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Donnie Adkins, a pro se coal miner, appeals the decision of the Benefits Review Board upholding the denial of his claim for Black Lung Benefits filed pursuant to 30 U.S.C. Sec. 901, et seq.


3
Adkins filed an application for benefits under the Black Lung Benefits Act in 1980.  Following several administrative denials, a formal hearing was held before an administrative law judge who denied benefits on August 1, 1986.  After Adkins filed a timely appeal with the Benefits Review Board, the Board issued a decision affirming the administrative law judge's denial of benefits on November 30, 1988.


4
Upon review, we conclude the Board properly denied benefits.  It did not commit legal error and the administrative law judge's findings are supported by substantial evidence.    Wright v. Island Creek Coal Co., 824 F.2d 505, 507 (6th Cir.1987).


5
In this case, we liberally construe Adkins's brief on appeal as raising the same issue which he asserted before the Benefits Review Board, namely, that the administrative law judge improperly determined that the interim presumption of 20 C.F.R. Sec. 727.203(a) was not invoked by the x-ray evidence.  However, we conclude that the administrative law judge properly found, based upon the applicable law, that the clear preponderance of the x-ray evidence of record supported a finding that the interim presumption had not been invoked pursuant to 20 C.F.R. Sec. 727.203(a)(1).


6
Accordingly, concluding that benefits were properly denied, we hereby affirm the decision of the Benefits Review Board.  Rule 9(b)(5), Rules of the Sixth Circuit.